Graffeo, J.
Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered December 21, 1998, upon a verdict convicting defendant of the crime of assault in the second degree.
Defendant was convicted after trial of the crime of assault in the second degree, a class D felony, for striking his wood shop vocational instructor from behind with a slab of lumber. At the time of the incident, defendant was 16 years of age and a resident of a State Children’s and Family Services facility due to a prior youthful offender adjudication. Defendant was sentenced as an adult to IV2 to 3 years of imprisonment. This appeal ensued.
Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the ground that no nonfrivolous issues can be raised on appeal. Upon review of the record on appeal, we agree. During the trial, defendant took the stand in his own defense and admitted striking the victim because he was angry. He was sentenced as an adult, in consideration of his prior adjudication as a juvenile delinquent based on previous violent behavior, and received the minimum sentence allowable. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Thresher, 260 AD2d 934; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Peters, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.